DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Claims 1-9, 11-21, 23-32 (renumbering as 1-30 respectively) are allowed.

	Claims 1, 13, 25, 28 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious  “wherein the set of starting offsets includes at least one starting offset, in a first symbol, relative to a start of a second symbol in a slot in which the uplink communication is configured to start, wherein the first symbol occurs prior to the second symbol, and wherein an uplink grant for a scheduled uplink communication occurs at least a threshold number of symbols before the first symbol; selecting a starting offset from the set of starting offsets; and transmitting the uplink communication, wherein the uplink communication starts at a time indicated by the selected starting offset” in combination with other elements as specified in the claims.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473